MacLean, J. (concurring).
The facts agreed upon are: A sewing machine belonging to one Fiske was leased by him to Barnes under a writing binding Barnes to pay certain rental monthly, and not to remove the machine from the premises he was occupying without the consent of Fiske. Barnes did not perform his covenants. After his default, and when Fiske was *329entitled to retake the machine, Barnes removed it to the premises of the defendant, with whom he became a boarder. Thereafter Eiske transferred his rights to the Kew Haven Sewing Machine Go., which in turn transferred them to the plaintiff. Proper demand was made for the chattel, delivery of which was refused by the defendant, who claimed a lien thereon. Upon removing it to the house, Barnes represented to the defendant that he was the owner of the machine. He incurred liability for board to the amount of thirty-two dollars, for which the defendant claims a lien, and that her lien is superior to the rights of the plaintiff under section 71 of the Lien Law, providing “A keeper of a hotel, inn, boarding house, or lodging house * * * has a lien upon while in possession, and may detain the baggage and other property brought upon their premises by a guest, boarder, or lodger, for the proper charges due from him on account of his accommodation, board, and lodging.” This deliverance of the Statutory Revision Commission may not merit the neighborly comment bestowed in 34 Misc. Rep. 56, upon chapter 663 of the Laws of 1895, relating to liens of warehousemen, but taken literally and alone these words seem to support the position of the defendant. Given the defendant’s interpretation, of which it is capable, and viewed apart from the coexisting body of law, written and unwritten, recognizing rights of property and of possession in persons beside the keepers of inns or boarding-houses and their customers, this section of the Lien Law would impute to the Legislature an intention in part to nullify the fifth amendment of the Constitution, and repeal many statutes of principle and of procedure and of police regulation, all in the special interest of purveyors of food and shelter and attendance.' Thus interpreted, the section would practically empower persons to pledge articles in or to which they had no legal right in such a way that those rightfully entitled to their possession would have to redeem them or abandon their property, and would, among other things, help the keepers of hotels of melancholy praanomen to add receiving stolen goods to their present occupations, already too multifarious. The mischievous and absurd consequences of the verbal interpretation contended for move the more toward considering the section, upon which depends the position of the defendant, in the light of reasonable purposes, and in connection with the remainder of this and *330other acts relating to liens upon chattels and their enforcement, and to hold, following long accepted precedent (Willis v. Warren, 1 Hilt. 590, 594), that the act only authorizes innkeepers to detain the goods actually brought in by guests, subject to the ascertainment by legal process of the legal relations of all parties concerned.
Judgment reversed, new trial ordered, with costs to appellant to abide event.